Claims 1-3, 11 and 12 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Einhorn on 5/14/2021.

The application has been amended as follows: 
Claim 1 is replaced with   ---   
A method for treating or ameliorating lung cancer or a lung tumor in an individual in need thereof by slowing or preventing the phenotypic conversion of a lung cancer cell or lung tumor cell that does not express an alpha-V (α-V)/ beta-3 (β3) polypeptide dimer to a lung cancer stem cell or lung tumor stem cell phenotype that expresses an alpha-V (α-V)/ beta-3 (β3) polypeptide dimer in the individual;
the method comprising:
(a)    identifying the individual has lung cancer or a lung tumor that does not express a cell surface alpha-V (α-V)/ beta-3 (β3) polypeptide dimer, and
(b)    administering to the identified individual a pharmaceutical composition comprising GSKJ4 to inhibit or deplete a histone acetyl transferase activity, 

---

Claim 11, the term “the formulation or” is deleted.

Claim 12, the term “claim 4”, is replaced with   ---   claim 1   ---

Claim 12, the term “the formulation or” is deleted.

Claims 4, 13-19, 21-30 are cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRIS E SIMMONS/Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629